Citation Nr: 0838090	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-04 446	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection on a secondary basis for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1951 to April 1953.

2.  On July 30, 2008, the Board issued a decision remanding 
the issue of service connection on a secondary basis for 
erectile dysfunction.

3.  On August 27, 2008, the Board was notified by the RO in 
San Diego, California that the veteran died in February 2008.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's July 30, 2008, remand on the issue 
of entitlement to service connection on a secondary basis for 
erectile dysfunction is warranted.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2008).

2.  Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).

The July 30, 2008, Board decision remanded the issue of 
service connection on a secondary basis for erectile 
dysfunction.

The Board was thereafter notified by the RO in August 2008 
that the veteran had died in February 2008, well before 
promulgation of the Board's decision in this case.

As a matter of law (with the exception noted in the next 
section), appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
The Board therefore finds that there is a basis to vacate the 
July 30, 2008, Board decision.  See 38 C.F.R. § 20.904(a).

Accordingly, the Board hereby vacates its July 30, 2008, 
decision as to the issue of service connection on a secondary 
basis for erectile dysfunction.


DISMISSAL OF APPEAL

Unfortunately, the veteran died during the pendency of the 
appeal in February 2008.  As already noted, as a matter of 
law, appellants' claims do not survive their deaths.  
Zevalkink, supra; Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
Board notes that Congress recently promulgated a statute to 
allow for the substitution of certain parties for a deceased 
appellant, but only where (unlike here) the appellant died on 
or after October 10, 2008.  See the Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, ___ Stat. ___ (2008) (to be codified at 38 U.S.C.A. 
§ 5121A).  This appeal has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The Board's July 30, 2008, decision remanding the issue of 
entitlement to service connection on a secondary basis for 
erectile dysfunction is vacated. 

The appeal is dismissed.



		
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


